Citation Nr: 1233040	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of head injury.

3. Whether new and material evidence has been received to reopen a claim for service connection for visual impairment.

4. Whether new and material evidence has been received to reopen a claim for service connection for low back disability.

5. Whether new and material evidence has been received to reopen a claim for service connection for chronic shoulder disability.

6. Whether new and material evidence has been received to reopen a claim for service connection for right ankle disability.

REPRESENTATION

Appellant represented by:	Anthony J. Cuticchia Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In June 2012 the Veteran was afforded video conference hearing before the undersigned Veterans Law Judge. A transcript of that proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a May 2006 rating decision denying service connection for PTSD.

2. The evidence received since the May 2006 rating decision is redundant or cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to establish a reasonable possibility of substantiating the claim.

3. At the June 2012 videoconference hearing, the Veteran stated that he desired to withdraw his appeal with respect to the claims to reopen previously denied claims for service connection for residuals of head injury, visual impairment, low back disability, chronic shoulder disability, and right ankle disability.


CONCLUSIONS OF LAW

1. No new and material evidence has been received to reopen a claim for service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria have been met for withdrawal by the Veteran of a substantive appeal on the issues of reopening previously denied claims for service connection for residuals of head injury, visual impairment, low back disability, chronic shoulder disability, and right ankle disability. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  The record reflects that the Veteran has perfected an appeal with respect to each of the issues identified on the title page.

However, an appellant or his or her authorized representative may withdraw a Substantive Appeal in writing or at a hearing on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In this case, the Veteran informed the Board at the June 2012 videoconference hearing that she desires to withdraw her appeal with respect to the claims to reopen previously denied claims for service connection for residuals of head injury, visual impairment, low back disability, chronic shoulder disability, and right ankle disability.  

Having met the requirements of 38 C.F.R. § 20.204, there remains no allegation of error of fact or law for the Board to review with respect to those issues.  Accordingly, the Board does not have jurisdiction to decide those issues and the appeal with respect to those issues must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided most of the required notice in a July 2006 letter; however, the July 2006 letter did not inform the Veteran of the basis of the prior denial.  She was informed of the basis of the prior denial in the August 2008 Statement of the Case and of the types of evidence that she should submit or identify.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In an unappealed rating decision issued in May 2006, the RO denied service connection for PTSD because of the absence of credible evidence corroborating the stressors that allegedly caused his PTSD.  

The evidence of record at the time of the May 2006 rating decision included the Veteran's report of stressors during service, particularly being severely beaten by fellow soldiers in 1977, and being raped by fellow soldiers in a stockade in 1978. Also of record were statements from persons who knew the Veteran and noticed changes in the Veteran's behavior when he returned from the service.   

The evidence added to the record since the May 2006 rating decision includes more recent statements from the Veteran and persons who know him, and more recent health treatment records. In June 2006, the Veteran reported that he had identified a witness to the beating he sustained in 1977. No statement from a witness to the beating has been submitted. A statement was received in June 2006 from a man who wrote that he was in jail with the Veteran in June 2006 and observed that the Veteran behaved extremely fearfully. Jail medical records from 2006 were added to the file. One of those records reflects the Veteran's account of a history of being beaten and raped in a stockade. Private hospital records show that the Veteran had inpatient substance dependence and mental health treatment in August 2008. Jail medical records from 2009 reflect that the Veteran received mental health treatment.

In a December 2009 statement in support of his appeal, the Veteran again described claimed in-service stressors. He reported that in 1977 he was attacked and kicked in the head by several men while he was in a correctional facility. He stated that in 1978 he was sexually assaulted by three men while he was in a correctional facility. In June 2011, the Veteran's sister wrote that the Veteran was bright, well spoken, and outgoing before service, but had changed for the worse when he returned from service, having become unable to hold a job or get along with others.

In the June 2012 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that during service, in 1978, he was sexually assaulted by three men while he was incarcerated in a stockade.  The undersigned informed the Veteran that he should attempt to obtain and submit corroborating evidence of the assault.  The record was held open for 90 days for the Veteran to do so but no additional evidence was submitted.  

The Board notes that the only evidence received since the prior denial that relates to the reason for the prior denial (credible corroborating evidence that the alleged stressors occurred) is the June 2011 statement from the Veteran's sister.  However, the evidence previously of record included a joint statement signed by the Veteran's sister providing similar information.  Her current statement is essentially redundant or cumulative in nature.  Therefore, it is not new.  

None of the evidence added to the record is new and material.  Therefore, reopening of the claim is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

No new and material evidence has been received, reopening of the claim for service connection for PTSD is denied.

The appeal to reopen previously denied claims for service connection for residuals of head injury, visual impairment, low back disability, chronic shoulder disability, and right ankle disability is dismissed.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


